UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 3, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52059 PGT, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0634715 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1070 Technology Drive North Venice, Florida (Address of principal executive offices) 34275 (Zip Code) Registrant’s telephone number, including area code: (941)480-1600 Former name, former address and former fiscal year, if changed since last report:Not applicable Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Exchange on Which Registered Common stock, par value $0.01per share NASDAQ Global Market Securities registered pursuant to Section12 (g)of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes o Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act).Yes o No þ The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant as of June27, 2008 was approximately $34,051,039 based on the closing price per share on that date of $3.18 as reported on the NASDAQ Global Market. The number of shares of the registrant’s common stock, par value $0.01, outstanding as of February 28, 2009 was 35,391,794. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Company’s Proxy Statement for the Company’s 2009 Annual Meeting of Stockholders are incorporated by reference into PartIII of this Form10-K. PGT, INC. Table of Contents to
